Citation Nr: 9931749	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-03 551A	)	DATE
	)
	)


THE ISSUE

Whether an April 1995 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a right knee 
disorder and an application to reopen a claim for service 
connection for a left knee disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1959.

This case comes before the Board on motion by the moving 
party alleging CUE in an April 1995 Board decision.


FINDINGS OF FACT

1.  In an April 1995 decision, the Board denied a claim for 
service connection for a right knee disorder and an 
application to reopen a claim for service connection for a 
left knee disorder.

2.  In December 1996, the United States Court of Veterans 
Claims (Court) affirmed the Board's April 1995 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's April 1995 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision in April 1995, the Board denied a claim for 
service connection for a right knee disorder and an 
application to reopen a claim for service connection for a 
left knee disorder.  Reconsideration of this determination 
was denied in June 1998.  The moving party then requested 
revision of the Board's April 1995 decision based on CUE.  In 
March 1999, the moving party was provided a copy of the 
pertinent regulations regarding this issue.  In December 
1996, the Court affirmed the Board's April 1995 decision.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
found at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that once the Board's decision of April 
1995 was subject to review on appeal by the Court, there is 
no legal entitlement to review of the Board's decision on the 
basis of CUE.  Accordingly, the moving party's motion is 
denied.


ORDER

The motion for revision of the April 1995 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


